DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's Amendment and Response filed 08/01/2022 has been entered and made of record. This application contains 17 pending claims. 
Claims 1, 12-13, 15-16 and 19 have been amended.
Claims 11 and 14 are cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. John Hilten (52518) on 8/4/2022.
The application has been amended as follows: 
Cancelled claim 13.


Allowable Subject Matter
Claims 1-10, 12-13 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 has been amended to include allowable subject matter “wherein the correlator (COR) comprises several Exclusive NOR logic pates each arranged for receiving on their inputs a sample of the digitized signal and a sample of the reference signal, a summer (SOM) for summing outputs of the Exclusive NOR logic gates, a multiplier for multiplying an output of the summer (SOM) by two and an adder (ADD) for adding a predetermined number to a result from the summer (SOM)” from claim 13 which was indicated in previous actions.

Claim 15 which was indicated allowable subject matter “wherein the correlator (COR) is configured for incrementally calculating a time-domain reflectogram by means of the following steps: receive, at a current time i+dK, a measurement of the signal after its propagation in the transmission line, said measurement comprising a number dK of samples, determine a reflectogram R.sub.i+dK at the current time i+dK, starting from a preceding reflectogram R.sub.i calculated at a preceding time i, by carrying out the following operations for each value of the reflectogram: add to the preceding reflectogram R.sub.i, the sum of the Exclusive OR operations between a number dK of samples of the measured signals at the preceding time i and a number dK of corresponding samples of the reference signals injected into the transmission line at an injection time i′−dK, add to the preceding reflectogram R.sub.i, the sum of the Exclusive NOR operations between a number dK of samples measured at the current time i+dK and a number dK of corresponding samples of the reference signals injected into the transmission line at an injection time i” has been rewritten in independent form included claims 1, 11 and 14.

Claim 19 which was indicated allowable subject matter “furthermore comprising a digital time derivative or differentiation device applied to the reference signal before the correlation with the digitized signal” has been rewritten in independent form included claims 1 and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/           Primary Examiner, Art Unit 2863